Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner, based on the explanation provided by the Applicant in the interview dated 03/14/2022 in view of original figure 8, is convinced that the 112(b) indefiniteness rejection can be withdrawn.

Allowable Subject Matter
Claims 1-2, 4-10, 12-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of decoding a video bitstream using at least one processor, the method comprising: based on the video bitstream, determining that a single-value string matching mode is enabled; obtaining an index indicating a reference sample within a set including a plurality of reference samples from the video bitstream, wherein the set includes reconstructed samples which spatially neighbor the current block; determining, based on the reference sample indicated by the index, a color value to be used for samples included in a current string of a current block; reconstructing the samples included in the current string based on the determined color value; and reconstructing the current block using the reconstructed current string.
The reference of Xu et al. (US PGPub 2015/0341643 A1) teach a video coding method where it determines that a single-value string matching mode is enabled. It also teaches obtaining an index indicating a reference sample for a color value to be used for pixels and reconstructing the samples included in the current string based on the determined color value; and reconstructing the current block using the reconstructed current string. However, Xu et al's index denotes the color index mapping in the palette table not the index of the neighboring block in order to copy the color value from the neighboring block to the string of the current block. The reference of Ma et al. (US PGPub 2015/0271505 A1), in the same field of endeavor, teach hybrid 1D and 2D color index map coding process using a color index map, but it fails to teach the index of the neighboring block in order to copy the color value from the neighboring block to the string of the current block. The other closest reference Karczewicz  et al. (US PGPub 2015/0373325 A1), in the same field of endeavor, teach coding a block of video data that has a single color value using a single color mode as a sub-mode of a palette coding mode, but it fails to teach single color string matching and the index of the neighboring block in order to copy the color value from the neighboring block to the string of the current block. As a result, Xu et al. alone or in combination with Ma et al. and Karczewicz  et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 9, which is a device claim of the corresponding method claim 1, and the independent claim 17, which is a CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485